Citation Nr: 1316467	
Decision Date: 05/20/13    Archive Date: 05/29/13

DOCKET NO.  07-02 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1980 to November 1985.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In a January 2011 decision, the Board reopened this claim and remanded it for further development.  The Veteran since has withdrawn this appeal, requiring the Board to in turn dismiss this claim.  38 C.F.R. § 20.204 (2012).

A claim for service connection for depression also was on appeal to the Board and also was remanded for further development in January 2011.  Service connection since has been granted for major depressive disorder in an August 2012 rating decision.  (An August 2012 Supplemental Statement of the Case (SSOC) purportedly instead denying service connection for major depressive disorder was issued in error and therefore should be ignored.)  The Veteran has not, however, separately appealed either the initial rating or effective date assigned for his now service-connected major depressive disorder.  So unless and until he does, the claim concerning this disorder has been resolved.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) thereafter must be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability and effective date).



FINDING OF FACT

In a rather recent January 2013 written statement, the Veteran withdrew this appeal.


CONCLUSION OF LAW

The criteria are met for withdrawal of his Substantive Appeal concerning this claim.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran rather recently submitted a January 2013 written statement withdrawing his appeal for service connection for PTSD, as he was satisfied with the grant of service connection for major depressive disorder with a 50 percent initial rating that was granted in the August 2012 decision on remand.  According to 38 C.F.R. § 20.204(b), a withdrawal of an appeal must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is being withdrawn, and must be received by the Board prior to issuance of a decision regarding the claim being withdrawn.  The Veteran's statement is in writing, includes his name and claim number, and clearly expresses his intent to withdraw his appeal of this claim.  And since the Board had not yet issued a decision concerning this claim, the criteria are met for withdrawal of the appeal of this claim.  See id.

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, dismissal of the pending appeal is the appropriate disposition.  See 38 U.S.C.A. § 7105(d). 


Accordingly, further action by the Board concerning this claim of entitlement to service connection claim for PTSD is warranted, and the appeal of this claim is dismissed.  Id.


ORDER

The claim of entitlement to service connection for PTSD is dismissed.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


